Mr. Chief Justice Chase
delivered the opinion of the Court.
This case comes before us upon a writ of error to the Supreme Court of New York.
The facts shown by the record may be briefly stated.
In December, 1851, one Christian Metz, having borrowed of Frederick Bronson, executor of Arthur Bronson, fourteen hundred dollars, executed his bond for the repayment to Bronson of the principal sum borrowed on the 18th day of January, 1857, in gold and silver coin, lawful money of the United States, with interest, also in coin, until such repayment, at the yearly rate of seven per cent.
To secure these payments, according to the bond, at such place as Bronson might appoint, or, in default of such appointment, at the Merchants’ Bank of New York, Metz exe cuted a mortgage upon certain real property, which was af terwards conveyed to Rodes, who assumed to pay the mort gage debt, and did, in fact, pay the interest until and inclu ding the 1st day of January, 1864.
*445Subsequently, in January, 1865, there having been no demand of payment nor any appointment of place of payment by Bronson, Rodes tendered to him United .States notes to the amount of fifteen hundred and seven dollars, a sum nominally equal to the principal and interest due upon the bond and mortgage.
At that time one dollar in coin was equivalent in market value to two dollars and a quarter in United States notes.
This tender was refused, whereupon Rodes deposited-the United States notes in the Merchants’ Bank to the credit of Bronson, and filed his bill in equity praying that the mortgaged premises might be relieved from the lien of the mortgage, and that Bronson might be compelled to execute and deliver to him an ackowledgment of the full satisfaction and discharge of the mortgage debt.
\ The' bill was dismissed by the supreme court sitting in Erie county, but on appeal to the supreme court in general term, the decree of dismissal was reversed, and a decree was entered adjudging that the mortgage had been satisfied by the tender, and directing Bronson to satisfy the same of record; and this decree was affirmed by"the court of appeals.
The question which we have to consider, therefore, is this:
Was Bronson bound by law to accept from Rodes United States notes, equal in nominal amount to the sum due him, as full performance and satisfaction of a contract which stipulated for the payment of that sum in gold and silver coin, lawful money of the United States ?
It is not pretended that any real payment and satisfaction of an obligation to pay fifteen hundred and seven coined dollars can be made by the tender of paper money worth in the market only six hundred and seventy coined dollars. The question is, does the law compel the acceptance of such a tender, for such a debt ?
*446It is the appropriate function of courts of justice to enforce contracts according to the lawful intent and understanding of the parties.
We must, therefore, inquire what was the intent and understanding of Frederick Bronson and Christian Metz when they entered into the contract under consideration, in December 1851.
And this inquiry will be assisted by reference to the circumstances under which the contract was made.
Bronson was an executor, charged as a trustee with the administration of an estate. Metz was a borrower, from the estate. It was the clear duty of the former to take security for the full repayment of the money loaned to the latter.
The currency of the country, at that time, consisted mainly of circulating notes of state banks, convertible, under the laws of the states, into coin on demand. This convertiblity, though far from perfect, together with the acts of Congress which required the use of coin for all disbursements of the nationl government, insured the presence of some coin m general circulation; but the business of the people was transacted almost entirely through the medium of bank notes. The state banks had recently emerged from a condition of great depreciation and discredit, the effects of which were still widely felt, and a recurrence .of a like condition was not unreasonably apprehended by many. This apprehension was, in fact, realised by the general suspension of coin payments, which took place in 1857, shortly after the bond of Metz became due.
It is not to be doubted, then, that it was to guard against the possibility of loss to the estate, through an attempt to force the acceptance of a fluctuating and perhaps irredeemable currency in payment, that the express stipulation for pay ment in gold and silver coin was put into the bond. There there was no necessity in law for such a stipulation, for at that time no money, except of gold or silver, had been *447made a legal tender. The bond without any stipulation to that effect would have been legally payable only in coin. The terms of the contract must have been selected, therefore, to fix definitely the contract between the parties, and to guard against any possible claim that payment, in the ordinary currency, ought to be accepted.
The intent of the parties is, therefore, clear. Whatever might be the forms or the fluctuations of the note currency, this contract was not to be affected by them. It was to be paid, at all events, in coined, lawful money.
We have just adverted to the fact that the legal obligation of payment in coin was perfect without express stipulation. It will be useful to consider somewhat farther the precise import in law of the phrase dollars payable in gold and silver coin, lawful money of the United States.”
To form a correct judgment on this point, it will be necessary to look into the statutes regulating c’oinage. It would be instructive, doubtless, to review the history of coinage in the United States, and the succession of statutes by which the weight, purity, forms, and impressions of the gold and silver coins have been regulated; but it will be sufficient for our purpose if we examine three only, the, acts of April 2, 1792, (1 U. S. St., 246); of January 18, 1837 (5 U. S. St., 136); and March 3, 1849 (9 U. S. St 397).
The act of .1792 established a mint for the purpose of national coinage. It was the result of very careful and thorough investigations of the whole subject, in which Jefferson and Hamilton took the greatest parts ; and its general principles have controlled all subsequent legislation. It provided that the gold of coinage, or standard gold, should consist of eleven parts fine and one part alloy, which alloy was to be of silver and copper in convenient proportions, not exceeding one-half silver : and that the silver of coinage should consist of fourteen hundred and eighty-five parts fine, and one hundred and seventy-nine parts of an alloy wholly of copper.
*448The same act established the dollar as the money unit, and required that it should contain four hundred and sixteen grains of standard silver. It provided further for the coinage of half-dollars, quarter-dollars, dimes and half-dimes, also of standard silver, and weighing respectively a half, a quarter, a tenth, and a twentieth of the weight of the dollar. Provision was also made for a gold coinage, consisting of eagles, half-eagles, and quarter eagles, containing respectively, two hundred and ninety, one hundred and thirty-five, and sixty-seven and a half grains of standard gold, and being of the value, respectively, of ten dollars, five dollars, and two-and-a-half dollars.
These coins were made a lawful tender in all payments according to "their respective weights of silver or gold; if of full weight, at their declared value, and if of less, at proportional values. And this regulation as to tender remained in full force until 1837.
The rule prescribing the composition of alloy has never been changed; but the proportion of alloy to fine gold and silver, and the absolute weight of coins, have undergone some alteration, partly with a view to the better adjustment of the gold and silver circulations to each other, and partly for the convenience of commerce.
The only change of sufficient importance to require notice, was that made by the act of 1837 (5 U. S. St. 137). That act directed that standard gold, and standard silver also/ should thencefor h consist of nine parts pure, and one part alloy; that the weight of standard gold in the eagle should be two hundred and fifty eight grains, and in the half-eagle and quarter-eagle, respectively, one-half and one-quarter of that weight precisely and that the weight of standard silver should be in the dollar four hundred twelve-and a half grains, and in the half-dollar, quarter-dollar, dimes, and half-dimes, exactly one-half, one-quarter, one-tenth, and cnetwentieth of that weight.
*449The act of 1849 (9 U. S. St., 397), authorized the coinage of gold double-eagles and gold dollars conformably in all respects to the established standards, and therefore, of the weights respectively, of five hundred and sixteen grains, and twenty-five and eight-tenths of a grain.
The method and machinery of coinage had been so improved before the act of 1837 was passed, that unavoidable deviations from the prescribed weight became almost inappreciable ; and the most stringent regulations were enforced to secure the utmost attainable exactness, both in weight and purity of metal.
In single coins the greatest deviation tolerated in the gold coins was half a grain in the double eagle, eagle, or half-eagle, and a quarter of a grain in the quarter-eagle or gold dollar] (19 U. S. St., 398); and in the silver coins, a grain and a half in the dollar and half-dollar, and a grain in the quarter-dollar, and half a grain in the dime and half-dime. (15 U. S. St., 137.)
In 1849 the limit of deviation in weighing large numbers of coins on delivery by the chief coiner to the treasurer, and by the treasurer to depositors, was still further narrowed.
With these and other precautions against the emission of any piece inferior in weight or purity to the prescribed standard, it was thought safe to make the gold and silver coins of the United States legal tender in all payments according to their nominal or declared values. This was done by the act of 1837. Some regulations as to the tender for small loans, of coins of less weight and purity have been made; but no other provision than that made in 1837, making coined money a legal tender in all payments, now exists upon the statute books.
The design of all this minuteness and strictness in the regulation of coinage is easily seen. It indicates the intention of the legislature to give a sure guaranty to the people that the coins made current in payments contain the *450precise weight of gold or silver, of the precise degree of purity declared by the statute. It recognizes the fact, accepted by all men throughout the world, that value is inherent in the precious metals; that gold and silver are in themselves values, and being such, and being in other respects best adapted to the purpose, are the only proper measures of Value; that these values are determined by weight and purity; and that form and impress are simply certificates of value, worthy of absolute reliance only because of the known integrity and good faith of the government which gives them.
The propositions just stated are believed to be incontestable. If they are so in fact, the inquiry concerning the legal import of the phrase dollars payable in gold and silve coin, lawful money of the United States,” may be answered without much difficulty. Every such dollar is a piece of gold or silver, certified to be of a certain weight and purity, by the form and impress given to it at the mint of the United States, and therefore declared to be legal tender in payments. Any number of such dollars is the number of grains of standard gold or silver in one dollar multiplied by the given number.
Payment of money is delivery by the debtor to the creditor of the amount due. A contract to pay a certain number of dollars in gold or silver coins is, therefore, in legal import, nothing else than an agreement to deliver a certain weight of standard gold, to be ascertained by a count of coins, each of which is certified to contain a definite proportion of that weight. It is not distinguishable, as we think, in principle, from a contract to deliver an equal weight of bullion of equal fineness. It is distinguishable, in circumstance, only by the fact that the sufficiency of the amount to be tendered in payment must be ascertained, in the case of bullion, by assay and the scales, while in case of coin it may be ascertained by count.
*451We cannot suppose that it was intended by the provisions of the currency acts to enforce satisfaction of either contract by the tender of depreciated currency of any description, equivalent only in nominal amount to the real value of the bullion, or of the coined dollars. Our conclusion, therefore, upon this part of the case is, that the bond under consideration was, in legal import, precisely what it was in the understanding of the parties, a valid obligation to be satisfied by a tender of actual payment according to its terms, and not by an offer of mere nominal payment. Its intent was that the debtor should deliver to the creditor a certain weight of gold and silver of a certain fineness, ascertainable by count of coins, made legal tender by statute ; and this intent was lawful.
Arguments and illustrations of much force and value in support of this conclusion might be drawn from the possible case of the repeal of the legal tender laws relating to coin, and the consequent reduction of coined money to the legal condition of bullion, and also from the actual condition of a partial demonetization to which gold and silver money was reduced, by the introduction into circulation of the United States notes and national bank currency; but we think it unnecessary to pursue this branch of the discussion further.
Uor do we think it necessary now to examine the question whether the clause of the currency acts, making United States notes a legal tender are warranted by the Constitution.
But we will proceed to inquire whether, upon the assumption that those clauses are so warranted, and upon the further assumpton that engagements to pay coined dollars may be regarded as ordinary contracts to pay money rather than as contracts to deliver certain weights of standard gold, it can be maintained that a contract to pay coined money may be satisfied by a tender of United Sates notes.
*452Is this a performance of the contract within the true intent of the acts?
It must be observed that the laws for the coinage of gold and silver, have never been repealed or modified. They remain on the statute book in full force. And the emission of gold and silver coins from the mint continues; the actual coinage during the last fiscal year having exceeded, according to the report of the director of the mint, nineteen million of dollars.
Nor have those provisions of law which make these coins a legal tender in all payments, been repealed or modified.
It follows that there were two descriptions of money in use at the time the tender under consideration was made, both authorized by law, and both-made legal tender in payments. The statute denomination of both descriptions was dollars; but they were essentially unlike in nature. The coined dollar was, ¿s we have said, a piece of gold or silver of a prescribed degree of purity, weighing a prescribed number of grains. The note dollar was a promise to pay a coined dollar; but it was not a promise to pay on demand nor at any fixed time, nor was it, in fact, convertable into a coined dollar. It was impossible in the nature of things, that these two dollars should be the actual equivalents of each other, nor was there any thing in the currency acts purporting to make them such. How far they were, at that time, from being actual equivalents has been already stated.
If, then, no express provision to the contrary be found in The acts of Congress, it is a just if not a necessary inference, from the fact that both descriptions of money were issued by the same government, that contracts to pay in either were equally sanctioned by law. It is, indeed, difficult to see how any question can be made on this point. Doubt concerning it can only spring from that confusion of ideas which always attends the introduction of varying and uncertain measures of value into circulation as money.
*453The several statutes relating to money and legal tender must be construed together. Let it be supposed then that the statutes providing for the coinage of gold and silver dollars are found among the statutes of the same Congress which enacted the laws for the fabrication and issue of note dollars, and that the coinage and note acts, respectively, make coined dollars and note dollars legal tender in all payments, as they actually do. Coined dollars are now worth more than note dollars; but it is not impossible that note dollars, actually convertible into coin at the chief commercial centres; receivable everywhere, for all public dues; and made, moreover, a legal tender, everywhere, for all debts, may become, at some points, worth more than coined dollars. What reason can be assigned now for saying that a contract to pay coined dollars must be satisfied by the tender, of an equal number of note dollars, which will not be equally valid then, for saying- that a contract to pay note dollars must be satisfied by the tender of an equal number of coined dollars ?
It is not easy to see how difficulties of this sort can be avoided, except by the admission that the tender must be according to the terms of the contract.
But we are not left to gather the intent of these currency acts from mere comparison with the coinage acts. The currency acts themselves provide for payments in coin. Duties on imports must be paid in coin, and interest on the public debt, in the absence of other express provisions, must also be paid in coin. And it hardly requires argument to prove that these positive requirements cannot be fulfilled if contracts between individuals to pay coin dollars can be satisfied by offers to pay their nominal equivalent in note dollars. The merchant who is to pay duties in coin must contract for the coin which he requires; the bank which receives the coin on deposit contracts to repay coin on demand; the messenger who is sent to the bank or the custom-house contracts to pay or deliver the coin according to his instruc*454tions. These are all contracts, either express or implied, to pay coin. Is it not plain that duties cannot be paid in coin, if these contracts cannot be enforced ?
An instructive illustration may be derived from another provision of the same acts. It is expressly provided that all dues to the government, except for duties on imports, may be paid in United States notes. If, then, the government, needing more coin than can be collected from duties, contracts with some bank or individual for the needed amount, to be paid at a certain day, can this contract for coin be performed by the tender of an equal amount of note dollars ? Assuredly it may if the note dollars are a legal tender to the government, for all dues except duties on imports. And yet a construction which will support such a tender will defeat a very important intent of the act.
Another illustration, not less instructive, may be found in the contracts of the government with depositors of bullion at the mint, to pay them the ascertained value of their deposits in coin. These are demands against the government other than for interest on the public debt; and the letter of the acts certainly makes United States notes payable for all demands against the government except such interest. But can any such construction of the act be maintained 1 Can judicial sanction be given to the proposition that the government may discharge its obligation to the depositors of bullion by tendering them a number of note dollars equal to the number of gold or silver dollars which it has contracted by law to pay ?
But we need not pursue the subject further. It seems to us clear beyond controversy that the act must receive the reasonable construction, not only warranted, but required by the comparison of its provisions with the provisions of other acts, and with each other; and that upon such reasonable construction it must be held to sustain the proposition that express contracts to pay coined dollars can only be satisfied by the payment of coined dollars. They are not “ debts ” *455which may be satisfied by the tender of United States notes.
It follows that the tender under consideration was not sufficient in law, and that the decree directing satisfaction of the mortgage was erroneous.
Some difficulty has been felt in regard to the judgments proper to be entered upon contracts for the paymeht of coin. The difficulty arises from the supposition that damages can be assessed only in one description of money. But the act of 1792 provides that “ the money of account of the United States shall be expressed in dollars, dimes, cents, and mills, and that all accounts in the public offices, and all proceedings in the courts of the United States, shall be kept and had in conformity to these regulations.”
This regulation is part of the first coinage act, and doubtless has reference to the coins provided for by it. But it is a general regulation, and relates to all accounts and all judicial proceedings. When, therefore, two descriptions of money are sanctioned by law, both expressed in dollars and both made current in payments, it is necessary, in order to avoid ambiguity and prevent a failure of justice, to regard this regulation as applicabie alike to both. When, therefore, contracts made payable in coin are sued upon, judgments maybe entered for coined dollars and parts of dollars; and when contracts have been made payable in dollars generally, without specifying in what description of currency payment is to be made, judgments may be entered generally, without such specification.
We have already adopted this rule as to judgments for duties by affirming a judgment of the Circuit Court for the district of California (Cheang-Kee agt. U. S., 3 Wall., 320), in favor of the United States, for thirteen hundred and eighty-eight dollars and ten cents, payable in gold and silver coin, and judgments for express contracts between individuals for the payment of coin may be entered in like manner.
*456It results that the decree of the Court of Appeals of New York must be reversed, and the cause remanded to that court for further proceedings.
Mr. Justice Davis concurring in the result said:
I assent to the result which a majority of the court have arrived at, that an express contract to pay coin of the United States, made before, the. act of February 25,1862, commonly called the legal tender act, is not within the clause of that act which makes treasury notes a legal tender in payment of debts; but I think it proper to guard against all possibility of misapprehension by seating that if there be any reasoning in the opinion of the majority which can be applicable to any other class of cantracts, it does not receive my assent.
Mr. Justice Swayne said:
I concur in the conclusions announced by the Chief Justice.
My opinion proceeds entirely upon the language of the contract and the construction of the statutes.
The question of the constitutional power of Congres, in my judgment does not arise in the case.